Title: To Benjamin Franklin from Jonathan Williams, Jr., 17 March 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sirNantes March 17. 1781
I have received your much esteemed Favour of the 8 Inst in which you refer me to Mr de Chaumont for the Balance of the Officers Cloathing & I have drawn on him accordingly.— The Situation of Mrs Williams has been such that my absence would have perhaps been attended with Loss of her. I have however taken such Care of the Business at L’Orient that there has not been any delay. I can do no good ’till the ship is loaded as ’till then my Clerk does all as well as I could: I shall be there in a very few Days. I understand that the ship is to go to Brest if that is decided please to give me an Order for the Purpose as I should be liable to censure were I to send her thither without it. Mr de Chaumont I understand has directed the Captain to ask for a Bill on you for the Freight. I cannot give that ’till I have the Certificate of the Bordeaux Gauge which has never been sent me. Messr Jauge has indeed given me a Copy of it, but I do not think that sufficiently Authentic to support me in giving Bills according to the Charterparty, unless you direct me to do so. I have sent Messr Gourlade & Moylan all the Papers I had relative to the Affair of the arms.
I am not surprised that Messieurs L & I should endeavour to injure me they will probably think themselves successfull as I do not expect any Post under Congress having never solicited one & I assure you I never shall; I should be surprised indeed if they were to give me a good name & I should in such a Case say “What evil have I done that these Fellows should speak well of me.”
I am ever most dutifully & affectionately Yours
Jona Williams J
my next will be from L’orient.
 
Endorsed: Officers Clothing There has been no Delay on his Part at L’Orient
Notation: J. Williams. Mar 17. 1781
